Citation Nr: 9933030	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  99-20 262	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.  

This matter arises from a May 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
schizoaffective disorder.  


FINDING OF FACT

The Board of Veterans' Appeals has never issued a decision 
denying the veteran's claim of service connection for 
schizoaffective disorder.  


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the veteran's claim of service 
connection for schizoaffective disorder.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Several conditions must be met in order for fees to be 
charged to a claimant for legal services performed by an 
attorney.  First, a fee may be charged only for legal 
services performed after the first final decision has been 
promulgated by the Board with respect to the issue, or 
issues, involved. The law is explicit as to this requirement.  
Under the provisions of 38 U.S.C.A. § 5904(c)(1) (West 1991 & 
Supp. 1999):

[A] fee may not be charged, allowed, or 
paid for services of agents and attorneys 
with respect to services provided before 
the date on which the Board of Veterans' 
Appeals first makes a final decision in 
the case.  See also 38 C.F.R. 
§ 20.609(c)(1) (1999).  

In the present case, this requirement has not been met.  The 
Board has never issued a final decision on the issue of 
service connection for any psychiatric disability.  The Board 
issued an August 1998 decision finding new and material 
evidence had been submitted to warrant reopening the 
veteran's claim, but the Board then remanded that issue for 
consideration on the merits by the agency of original 
jurisdiction; service connection for a psychiatric disability 
was neither granted nor denied by the Board.  The veteran's 
claim of service connection for schizoaffective disorder was 
then granted by the RO, and the appeal was not returned to 
the Board.  The signed July 1997 fee agreement 
notwithstanding, the Board has no authority to waive the 
requirements of the law.  Therefore, a fee may not be 
charged, allowed, or paid for the attorney services provided 
in this case, and the attorney is not eligible for payment 
from past due benefits.


ORDER

The claim for attorney fees is denied, and attorney fees may 
not be paid from past due benefits.  


		
	G. H. SHUFELT
Member, Board of Veterans' Appeals

 


